DETAILED ACTION
Claims 1-19 were filed with the application on 01/04/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2019, 04/09/2019, and 06/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: on page 16, line 1 the phrase “As shown in Fig. 7, in some instances it may be desirable to incorporate a filter material 10” should be amended to read: Fig. 17.  
Appropriate correction is required.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the restriction (claim 7), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “movement of said channel from said closed position permitting gas to flow…when the gas pressure within the container is less than the predetermined limit said channel is in said closed position restricting the flow” (lines 13-18) renders the claim confusing.  The phrase appears to be missing words.  As written, the claim states that gas flows in the flow condition, and then contradicts itself by saying in the closed position the flow is restricted.  For purposes of examination, it will be presumed that the claim is intended to write that movement of said channel from said closed position to said open position permitting gas to flow …into the exterior atmosphere[[,]]; and when the gas pressure within the container is less…”.
With regard to claim 13, the phrase “movement of said channel from said closed position permitting gas to flow…when the gas pressure within the container is less than the predetermined limit said channel is in said closed position restricting the flow” (lines 12-17) renders the claim confusing.  The phrase appears to be missing words.  As written, the claim states that gas flows in the flow condition, and then contradicts itself by saying in the closed position the flow is restricted.  For purposes of examination, it will be presumed that the claim is intended to write that movement of said channel from said closed position to said open position permitting gas to flow …into the exterior atmosphere[[,]]; and when the gas pressure within the container is less…”.
With regard to claim 13, the phrase “reservoirs receiving sealant” in line 20 renders the claim indefinite.  As written, it is not clear if the sealant is being positively recited and required by the claim, or if the claim is written as intended use.  For purposes of examination, the claim will be construed as requiring the sealant.
With regard to claim 15, the phrase “movement of said channel from said closed position permitting gas to flow…when the gas pressure within the container is less than the predetermined limit said channel is in said closed position restricting the flow” (lines 16-21) renders the claim confusing.  The phrase appears to be missing words.  As written, the claim states that gas flows in the flow condition, and then contradicts itself by saying in the closed position the flow is restricted.  For purposes of examination, it will be presumed that the claim is intended to write that movement of said channel from said closed position to said open position permitting gas to flow …into the exterior atmosphere[[,]]; and when the gas pressure within the container is less…”.
With regard to claim 17, the phrase “reservoir to receive sealant” in lines 1-2 renders the claim indefinite.  As written, it is not clear if the sealant is being positively recited and required by the claim, or if the claim is written as intended use.  The claim, for purposes of examination, is considered to be intended use, and only the reservoir is being positively recited.
Dependent claims 2-12, 14, and 16-19 are rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2526548 (hereinafter “Parkside”).
With regard to claim 1, Parkside discloses a one-way valve (30; Figs. 2A-2D or 4A-4B) to control the release of pressurized gas from within a sealed container (50) through a venting aperture (36) within a surface (32) of the container, the valve (30) comprising: a layer of flexible material (31) having an upper and a lower surface (see Figs. 2B), a portion of said upper surface adhered to a surface of the container (50; see Fig. 2B) such that said flexible material (31) overlays the venting aperture (36), and a channel (34) defined by a portion of the surface of the container (32) and an adjacent portion of said flexible material (31) which has not been adhered to the surface of the container (page 7, line 3-6: no adhesive), said channel (34) in communication with said venting aperture (36) in said container and in communication with an exhaust 
With regard to claim 11, Parkside discloses that the flexible material is resilient (because 31 is flexible and moves, it inherently has some amount of resilience and meets the broadly recited claim limitation).
With regard to claim 12, Parkside discloses a second layer (41) of flexible material (Fig. 4B), said channel (34) formed between said first and second layers of flexible material (31, 41; Fig. 4B). 
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 13 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over Parkside in view of U.S. Pat. Pub. No. 2015/0102030 (hereinafter “Gardner”).
With regard to claim 2, Parkside discloses all the claimed features with the exception of disclosing a sealant within said channel.
Gardner teaches that it is known in the art to modify one way gas valve for a container to include a sealant within a channel for the purpose of facilitating sealing/closing of the channel when in a closed position (see paras [0042] and last 3 lines of [0043]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a sealant, such as taught by Gardner, to the channel of Parkside for the purpose of facilitating sealing/closing of the channel when in a closed position (see Gardner at paras [0042] and last 3 lines of [0043]).  
With regard to claim 3, Parkside (as modified by Gardner above) discloses that the channel includes a reservoir (area at 14a) to receive sealant therein (14a meets the broad limitation of a reservoir because it is capable of receiving the sealant).
With regard to claim 13, Parkside discloses a one-way valve (30; Figs. 2A-2D or 4A-4B) to control the release of pressurized gas from within a sealed container (50) through a venting aperture (36) within a surface (32) of the container, the valve (30) comprising: a layer of flexible material (31) having an upper and a lower surface (see Figs. 2B), a portion of said upper surface adhered to a surface of the container (50; see Fig. 2B) such that said flexible material (31) overlays the venting aperture (36), and a channel (34) defined by a portion of the surface of the container (32) and an adjacent portion of said flexible material (31) which has not been adhered to the surface of the container (page 7, line 3-6: no adhesive), said channel (34) in communication with said venting aperture (36) in said container and in communication with an exhaust gas aperture (35) in said layer of flexible material (31), said channel (34) operable between a closed and an open configuration (page 7, lines 16-19) upon gas pressure within the container exceeding a predetermined limit, movement of said channel from said closed position permitting gas to flow from said container, through said venting aperture, through said channel, through said exhaust gas aperture and into the 
Parkside discloses all the claimed features with the exception of disclosing a sealant within said channel/reservoirs.
Gardner teaches that it is known in the art to modify one way gas valve for a container to include a sealant within a channel/reservoirs (14a) for the purpose of facilitating sealing/closing of the channel when in a closed position (see paras [0042] and last 3 lines of [0043]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a sealant, such as taught by Gardner, to the channel/reservoirs of Parkside for the purpose of facilitating sealing/closing of the channel when in a closed position (see Gardner at paras [0042] and last 3 lines of [0043]).  

Claim 6 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Parkside in view of U.S. Pat. No. 5,584,409 (hereinafter “Chemberlen”).
With regard to claim 6
Chemberlen teaches that it is known in the art to modify a one way ventilation valve to include a filter (106) at least one of a venting aperture of exhaust gas aperture (see Fig. 10) for the purpose of acting to prevent transference of contaminating particulates and/or organisms across the valve (see col. 9, lines 23-36; Fig. 10).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a filter, such as taught by Chemberlen, to the valve of Parkside for the purpose of acting to prevent transference of contaminating particulates and/or organisms across the valve, such as shown by Chemberlen (see col. 9, lines 23-36; Fig. 10).    

Claim 8 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Parkside in view of U.S. Pat. Pub. No. 2015/0135967 (hereinafter “Hoffmann”).
With regard to claim 8, Parkside discloses all the claimed features with the exception of disclosing said container is a single serve capsule having a sealed flexible lid for use in a single serve brewer or infuser, said layer of flexible material adhered to said flexible lid such that said channel is formed between said flexible lid and said flexible material at a location on said flexible lid that does not intersect with the piercing of said flexible lid by a spigot of the single serve brewer or infuser during operation.
Hoffmann teaches that it is known in the art to provide a container that is a single service capsule with a sealed flexible lid with a layer of flexible material (valve) adhered to the flexible lid such that said channel is formed between said flexible lid and said flexible material at a location (at 11 in Fig. 21) on said flexible lid that does not intersect 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the valve of Parkside with the valve on the container taught by Hoffmann, since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.

 Claim 15 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Parkside.
With regard to claim 15, Hoffmann discloses a one-way valve (11) to control the release of pressurized gas from within a single serve beverage capsule (33/10a) (see para [0051] and Fig. 18-21) having a flexible lid (35) with a venting aperture (at valve 11) therethrough, when in use in a brewer a spigot (26) piercing the flexible lid (35) to inject liquid into the beverage capsule (33) to form a liquid beverage (para [0076]), said valve (11) is adhered to said flexible lid (35) such that said channel (inside of 11) is formed at a location on said flexible lid (35) that does not intersect with the piercing of said flexible lid by the spigot (see para [0076] and Figs. 18 and 21).
Hoffmann discloses all the claimed features with the exception of disclosing details of the one-way valve.
Parkside teaches that it is known in the art to modify a one-way valve for a container to comprise a layer of flexible material (31) having an upper and a lower surface, a portion of said upper surface adhered to the flexible lid  of the beverage capsule (surface 32 of container) such that said flexible material (31) overlays the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the valve (11) of Hoffmann with a valve as taught by Parkside since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art. 
 
Allowable Subject Matter
 Claims 4, 5, 7, 9, 10, 14, and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Branyon (U.S. Pat. No. 10,281,050) discloses a one-way valve for a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753